SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
190
CA 12-01653
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF MICHAEL J. MIMASSI,
PETITIONER-APPELLANT,

                     V                            MEMORANDUM AND ORDER

TOWN OF WHITESTOWN ZONING BOARD OF APPEALS,
RESPONDENT-RESPONDENT.
(APPEAL NO. 2.)


DOUGLAS H. ZAMELIS, MANLIUS, FOR PETITIONER-APPELLANT.

WILLIAM P. SCHMITT, TOWN ATTORNEY, UTICA, FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment (denominated order) of the Supreme Court,
Oneida County (Norman I. Siegel, A.J.), entered July 19, 2012 in a
proceeding pursuant to CPLR article 78. The judgment dismissed the
petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously vacated without costs.

     Same Memorandum as in Matter of Mimassi v Town of Whitestown
Zoning Bd. of Appeals ([appeal No. 1] ___ AD3d ___ [Mar. 22, 2013]).




Entered:   March 22, 2013                       Frances E. Cafarell
                                                Clerk of the Court